Citation Nr: 1310794	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to April 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the RO in Seattle, Washington.

In September 2011, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  A hearing defect was noted on entry into service.  

3.  The Veteran was exposed to loud sounds in service, but there was no increase in hearing loss during service.

4.  Symptoms of tinnitus were not chronic in service.

5.  A hearing loss disability was not manifest to a compensable degree within one year of service separation. 

6.  Symptoms of hearing loss and tinnitus were not continuous after service separation.

7.  Current hearing loss and tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not aggravated in service; an organic disease of the nervous system is not presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where a veteran served continuously for 90 days or more during a period of war (or anytime after December 31, 1946) and an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Analysis of Service Connection Claims

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  In the November 2008 claim, the Veteran reported that he was exposed to loud heavy equipment noise as part of his duties as a civil engineer.  He was also exposed to loud firearms noise and concussive blasts due to working in support of combat operations in Vietnam.  In the notice of disagreement, the Veteran reported that his hearing was aggravated by his service in the Army and his tinnitus did not start until his exposure to heavy equipment that he operated daily.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When examined at entry into service in March 1966, a hearing defect was noted on the examination report.  The Veteran was assigned a physical profile score of H-2.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  See McIntosh v. Brown, 4 Vet.App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given. 

Pure tone thresholds at service entry, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
50
LEFT
5
5
5
-
15

The finding of 50 decibels at 4,000 Hertz for the right ear clearly showed a hearing loss disability.  38 C.F.R. § 3.385.  As a hearing defect was noted on the examination report at entry into service, the presumption of soundness does not attach as to hearing loss in the right ear.  Therefore, service connection for hearing loss in the right ear can only be established for aggravation of the preexisting defect.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In this case, the evidence demonstrates that the pre-existing hearing defect in the right ear was not worsened during service.  When the Veteran's hearing was examined at service separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
20
LEFT
5
5
5
-
15

Thus, the Veteran's hearing at service separation was virtually identical to the readings at entry.  The only difference is an apparent improvement in the threshold in the right ear at 4000 Hertz.  As there is no worsening of hearing loss, aggravation of preexisting right ear hearing loss is neither presumed nor established.  This finding is bolstered by the opinion of a May 2009 VA examiner that there was no degradation of hearing in service.  

The Board acknowledges the argument of the Veteran's representative in the VA Form 646 that the results at service separation showed "a slight worsening" from the results at entry.  This was taken from language in the Statement of the Case to that effect.  As set out above, this is simply not accurate.  The service treatment records demonstrate that there is actually a slight improvement shown at service separation.  The Board is not bound by the findings of the RO as set out in the Statement of the Case.  

After service, the first assertion on the part of the Veteran that he had hearing loss or tinnitus related to service came in the form of the current claim in November 2008, approximately 40 years after service separation.  The Veteran submitted a private audiology report dated in November 2008 showing high frequency hearing loss based on the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
45
45
LEFT
10
10
15
60
60

Speech recognition ability was 100 percent in the right ear and 92 percent in the left ear.

The Veteran was afforded a VA examination in May 2009.  The examiner diagnosed bilateral high frequency sensorineural hearing loss, normal to moderate, based on the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
40
LEFT
5
5
10
45
50



The pure tone average in the right ear was 22.5; the pure tone average in the left ear was 27.5.  Speech recognition ability was 100 percent in each ear.  

Upon review of the record, the May 2009 VA examiner found that there was no degradation of hearing in service and no complaints of hearing loss or tinnitus in service.  The examiner opined that the claimed hearing loss and tinnitus were less likely as not caused by or a result of military service.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that hearing loss was not manifest to a compensable degree within a year of service separation, that symptoms of hearing loss and tinnitus were not continuous after service, and that current hearing loss and tinnitus are not related to service.  The evidence in favor of continuity of symptomatology consists solely of the Veteran's assertions.  The Board also acknowledges the Veteran's assertions that he perceived a worsening of his hearing at service separation, as compared to entry, and that he informed the examiner at service separation that his hearing had worsened and that he was experiencing ringing in the ears.  The Veteran testified that he would experience ringing in the ears after he operated machinery, and the ringing just stayed.   

The Veteran is competent to describe his symptoms, such as perceived hearing loss and ringing in the ears.  However, in this case, his current assertions conflict with what he reported at service separation.  The report of medical history at service separation was completed by the Veteran and reviewed by a physician at service separation.  The Veteran reported that he had no history of hearing loss or ear trouble.  This is in direct conflict with his current assertions and testimony that he not only experienced a perceived decrease in hearing and tinnitus at service separation, but that he actually told the examiner this.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  Furthermore, because the Veteran was then seeking only medical evaluation, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are deemed exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical evaluation.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting his perception of hearing loss in service and ringing in the ears in service and at service separation.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing as to the absence of perceived hearing loss, tinnitus, or other ear trouble than the Veteran's recent statements made in support of a claim for monetary benefits.  

Also supportive of the Board's credibility finding is the fact that the report of medical history at service separation is accompanied by clinical findings made by a medical corps examiner.  Those findings show normal ears (including auditory acuity) as demonstrated by an audiology examination which showed levels of auditory acuity that were no worse than at service entrance.  In sum, the evidence deemed credible by the Board demonstrates that there was no worsening of the preexisting hearing defect during service, and that symptoms of tinnitus were not chronic in service.  

There is no medical opinion of record that relates current hearing loss or tinnitus to service.  The May 2009 VA examiner's opinion is against such relationship.  Once again, the Veteran's assertion that the current hearing loss and tinnitus are related to service is based on the inaccurate factual premise that the symptoms began in service and were continuous after service.  

The Board acknowledges the argument of the Veteran's representative in the VA Form 646 that the Veteran was exposed to the sounds of heavy equipment and that this constitutes acoustic trauma.  The Board acknowledges the Veteran's exposure to loud sounds in service.  However, exposure to loud sounds does not itself establish service connection for any subsequent hearing loss or tinnitus.  In this case, the service separation examination on its face, and as interpreted by the May 2009 VA examiner, is persuasive evidence that there was no injury or disease in service regarding the ears or hearing.  

The representative has also asserted that the Veteran is entitled to application of the combat rule under 38 U.S.C.A. § 1154(b).  The Board simply notes that the circumstances and conditions of the Veteran's service are not in question.  The Veteran's written account and hearing testimony is not that hearing loss and tinnitus are due to combat, but that they are due to exposure to loud sounds of heavy machinery.  It is acknowledged that the Veteran was exposed to loud sounds in service; thus, application of the combat rule would not change anything in this regard.  The Veteran's recent assertions regarding worsening of hearing loss and onset of tinnitus in service are in conflict with statements he made at service separation and are not credible.  Application of the combat rule would also not change this finding.  

In summation of the Board's findings, a hearing defect in the right ear predated service and was not worsened during service; although the Veteran was exposed to loud sounds in service, symptoms of tinnitus were not chronic in service; a hearing loss disability did not become manifest to a compensable degree within a year of service separation; symptoms of hearing loss and tinnitus were not continuous after service; and the current hearing loss and tinnitus are not related to service.  In light of these findings, service connection for hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the Veteran submitted his initial claim for service connection for hearing loss and tinnitus in November 2008.  He was sent a letter in December 2008 which advised him of the information and evidence necessary to substantiate his claims.  That letter also advised him as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Since the December 2008 letter was sent to the Veteran prior to the initial adjudication of the claim in July 2009, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In short, VA has complied with its duty to notify the Veteran in this case.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded a VA examination to address the etiology of the claimed hearing loss and tinnitus.  This examination was adequate because it was performed by a medical professional based on a review of pertinent records, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses, opinion, and rationale were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


